257 F.2d 63
H. J. RYAN, Appellant,v.STATE OF TENNESSEE, Appellee.
No. 13441.
United States Court of Appeals Sixth Circuit.
June 18, 1958.

No appearance for appellant.
George F. McCanless, Atty. Gen. of Tenn., Henry C. Foutch, Asst. Atty. Gen., for appellee.
Before SIMONS, Chief Judge, and MILLER and STEWART, Circuit Judges.
PER CURIAM.


1
This appeal was considered by the Court on the record and briefs of the parties and oral argument of counsel for appellee.


2
It appears from the complaint that no factual situation is presented to the Court and no controversy or issue between the appellant and appellee is stated therein, and that the only prayer is that the Court make an abstract ruling with respect to the construction and effect of the 9th Amendment to the United States Constitution.


3
Constitutional questions are not to be decided hypothetically. Anniston Manufacturing Co. v. Davis, 301 U.S. 337, 353, 57 S. Ct. 816, 81 L. Ed. 1143. No justiciable issue is presented by the complaint. Aetna Life Insurance Co. v. Haworth, 300 U.S. 227, 240-241, 57 S. Ct. 461, 81 L. Ed. 617.


4
It Is Ordered that the judgment of the District Court dismissing the complaint be affirmed.